Citation Nr: 1819330	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left anterior tibia strain.

3.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  Records indicate he had subsequent military reserve service prior to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2017 remand the Board's directives included instructions to provide the Veteran a Statement of the Case as to the issue of entitlement to an initial rating in excess of 10 percent for the residuals of a left anterior tibia strain.  There is no indication of any action as to this matter.  The remand directives also instructed the AOJ to schedule the Veteran for a VA examination for an opinion as to whether he has fibromyalgia as a result of service.  The examiner was also specifically requested to "explain the clinical significance, if any, of his in-service injury and subsequent diagnosis of fibromyalgia."  Although the Veteran underwent VA examination in October 2017 , the examiner's finding that the Veteran did not now and had not ever had a diagnosis of fibromyalgia is no consistent with VA and private medical opinion and treatment reports of record.  More importantly, to the extent the examiner disagreed with these prior diagnoses, no explanation was provided to support the negative opinion.  As such, the examiner's etiology opinion is found to be inadequate.

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case (SOC) as to the issue for entitlement to an initial rating in excess of 10 percent for the residuals of a left anterior tibia strain.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.




3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has fibromyalgia:

a) that had its onset during active service, or

b) that is etiologically related to his active service, or

c) that was caused or aggravated by his service-connected residuals of a left anterior tibia strain.

The examiner should explain the clinical significance, if any, of his in-service injury and subsequent diagnosis of fibromyalgia.  Is there a correlation between the two?  The examiner should also address the significance of the lay statements from the Veteran and his spouse as to symptoms he had experienced since service; a May 6, 1996, private treatment report noting a report of numbness from head to toe onset three and a half years earlier; and the subsequent medical evidence providing diagnoses of fibromyalgia.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

